DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8-11, 14-16, 19, 20, 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0083820 to Agon in view of US Pub. 2019/0274108 to O’Shea et al. (hereinafter O’Shea).

In regard claim 1, Agon teaches or discloses an apparatus for wireless communication by a transmitter (see Figs. 1 and 12, paragraph [0022], wireless, mobile wireless and wireline devices with transmitters supporting Orthogonal Frequency Division Multiplexing (OFDM)), comprising:
a memory (see Fig. 12, element 1208); and 
a processor coupled to the memory, the processor and memory configured to (see Fig. 12): 
generate, with a machine learning (ML) based encoder, a first set of peak reduction tones (PRTs) and a second set of PRTs (see Fig. 9, paragraphs [0053], [0055], and [0056], a selected set of peak reduction tones and their limits. Note that selected PRTs 950 include PRTs of data-carrying subcarriers and the OOB subcarriers with the highest available power (e.g., the OOB subcarriers closest to the data-carrying subcarriers)); and 
send, to a receiver, an orthogonal frequency division multiplexed (OFDM) waveform with the first set of PRTs on a first set of subcarriers with at least one of physical channels (see paragraphs [0003], [0024], [0045], and [0051], OFDM is a digital transmission technique where a given channel bandwidth is divided into subchannels and individual digital signaling tones are transmitted over each subchannel concurrently in time. The complex symbols are provided to IFFT 220 which maps the complex symbols to respective subcarriers before transforming the mapped subcarriers into a time domain signal x[n]. The OFDM symbol x[n] is received by weighted gradient-based adaptive peak cancellation system 230 that utilizes a weighted gradient-based convergence algorithm to shape and constrain peak reduction tones (PRTs) based at least in part on a clipping noise sample and power limitations to reduce the PAPR as well as to reduce induced error rates. The output of weighted gradient-based adaptive peak cancellation system 230 may attain a targeted PAPR and is sent to carrier modulator 240 for modulation. The modulated signal is sent to power amplifier 250 where it is amplified and coupled to antenna 260 for transmission to a receiver) or reference signals and the second set of PRTs on a second set of subcarriers without the physical channels or reference signals.
Agon may not explicitly teach or disclose a machine learning (ML) based encoder.
	However, O’Shea teaches or discloses a machine learning (ML) based encoder (see paragraphs [0110], and [0161], training the channel machine-learning network (also referred to as “channel network”), the encoder machine-learning network (also referred to as “encoder network”), and/or the decoder machine-learning network (also referred to as “decoder network”) may begin with any suitable set of initial conditions).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify system and method for peak-to-average power ration reduction of OFDM signal of Agon by including the machine learning (ML) based encoder suggested by O’Shea. This modification would provide to optimize the machine-learning networks read on paragraph [0005].

In regard claims 2, 11, and 20, Agon teaches or discloses the apparatus of claim 1, wherein the first and second sets of PRTs are generated per OFDM symbol (see paragraphs [0005], [0021], [0043], and [0051], receiving an OFDM symbol, determining a clipping noise sample of the OFDM symbol, and determining a peak cancellation signal that includes one or more weighted PRTs. Each PRT of the one or more PRTs may be based at least in part on a power spectral density of the clipping noise sample and a power-limitation specific to each PRT, wherein the peak cancellation signal is used to reduce a peak-to-average power ratio (PAPR) of the OFDM symbol).

In regard claims 8, 14, and 16, Agon teaches or discloses the apparatus of claim 1, wherein the processor and memory are further configured to receive, from the receiver, information regarding the ML based encoder.
Agon may not explicitly teach or disclose the ML based encoder.
However, O’Shea teaches or discloses the ML based encoder (see paragraphs [0110], and [0161], training the channel machine-learning network (also referred to as “channel network”), the encoder machine-learning network (also referred to as “encoder network”), and/or the decoder machine-learning network (also referred to as “decoder network”) may begin with any suitable set of initial conditions).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify system and method for peak-to-average power ration reduction of OFDM signal of Agon by including the ML based encoder suggested by O’Shea. This modification would provide to optimize the machine-learning networks read on paragraph [0005].

In regard claims 9, 15, and 27, Agon teaches or discloses the apparatus of claim 8, wherein the information comprises weights for the ML based encoder (see paragraphs [0021], [0022], [0023], [0024], and [0029]).

In regard claim 10, Agon teaches or discloses an apparatus for wireless communication by a receiver (see Figs. 1 and 12, paragraph [0022], wireless, mobile wireless and wireline devices with transmitters supporting OFDM), comprising: 
a memory (see Fig. 12, element 1208); and 
a processor coupled to the memory, the processor and memory configured to (see Fig. 12): 
receive, from a transmitter, an orthogonal frequency division multiplexed (OFDM) waveform generated with a machine learning (ML) based encoder that maps a set of tones to a first set of peak reduction tones (PRTs) on a first set of subcarriers with at least one of physical channels (see paragraphs [0003], [0024], [0045], and [0051], OFDM is a digital transmission technique where a given channel bandwidth is divided into subchannels and individual digital signaling tones are transmitted over each subchannel concurrently in time. The complex symbols are provided to IFFT 220 which maps the complex symbols to respective subcarriers before transforming the mapped subcarriers into a time domain signal x[n]. The OFDM symbol x[n] is received by weighted gradient-based adaptive peak cancellation system 230 that utilizes a weighted gradient-based convergence algorithm to shape and constrain peak reduction tones (PRTs) based at least in part on a clipping noise sample and power limitations to reduce the PAPR as well as to reduce induced error rates. The output of weighted gradient-based adaptive peak cancellation system 230 may attain a targeted PAPR and is sent to carrier modulator 240 for modulation. The modulated signal is sent to power amplifier 250 where it is amplified and coupled to antenna 260 for transmission to a receiver) or reference signals and a second set of PRTs on a second set of subcarriers without the physical channels or reference signals; and 
Agon may not explicitly teach or disclose a machine learning (ML) based encoder and decode the OFDM waveform using a ML based decoder.
However, O’Shea teaches or discloses the machine learning (ML) based encoder and decode the OFDM waveform using a ML based decoder (see paragraphs [0110], and [0161], training the channel machine-learning network (also referred to as “channel network”), the encoder machine-learning network (also referred to as “encoder network”), and/or the decoder machine-learning network (also referred to as “decoder network”) may begin with any suitable set of initial conditions).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify system and method for peak-to-average power ration reduction of OFDM signal of Agon by including the machine learning (ML) based encoder and decode the OFDM waveform using a ML based decoder suggested by O’Shea. This modification would provide to optimize the machine-learning networks read on paragraph [0005].

In regard claim 19, Agon teaches or discloses a method for wireless communication by a transmitter (see Figs. 1 and 12, paragraph [0022], wireless, mobile wireless and wireline devices with transmitters supporting Orthogonal Frequency Division Multiplexing (OFDM)), comprising:
generating, with a machine learning (ML) based encoder, a first set of peak reduction tones (PRTs) and a second set of PRTs (see Fig. 9, paragraphs [0053], [0055], and [0056], a selected set of peak reduction tones and their limits. Note that selected PRTs 950 include PRTs of data-carrying subcarriers and the OOB subcarriers with the highest available power (e.g., the OOB subcarriers closest to the data-carrying subcarriers)); and
sending, to a receiver, an orthogonal frequency division multiplexed (OFDM) waveform with the first set of PRTs on a first set of subcarriers with at least one of physical channels (see paragraphs [0003], [0024], [0045], and [0051], OFDM is a digital transmission technique where a given channel bandwidth is divided into subchannels and individual digital signaling tones are transmitted over each subchannel concurrently in time. The complex symbols are provided to IFFT 220 which maps the complex symbols to respective subcarriers before transforming the mapped subcarriers into a time domain signal x[n]. The OFDM symbol x[n] is received by weighted gradient-based adaptive peak cancellation system 230 that utilizes a weighted gradient-based convergence algorithm to shape and constrain peak reduction tones (PRTs) based at least in part on a clipping noise sample and power limitations to reduce the PAPR as well as to reduce induced error rates. The output of weighted gradient-based adaptive peak cancellation system 230 may attain a targeted PAPR and is sent to carrier modulator 240 for modulation. The modulated signal is sent to power amplifier 250 where it is amplified and coupled to antenna 260 for transmission to a receiver) or reference signals and the second set of PRTs on a second set of subcarriers without the physical channels or reference signals.
Agon may not explicitly teach or disclose a machine learning (ML) based encoder.
	However, O’Shea teaches or discloses a machine learning (ML) based encoder (see paragraphs [0110], and [0161], training the channel machine-learning network (also referred to as “channel network”), the encoder machine-learning network (also referred to as “encoder network”), and/or the decoder machine-learning network (also referred to as “decoder network”) may begin with any suitable set of initial conditions).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify system and method for peak-to-average power ration reduction of OFDM signal of Agon by including the machine learning (ML) based encoder suggested by O’Shea. This modification would provide to optimize the machine-learning networks read on paragraph [0005].

In regard claim 28, Agon teaches or discloses a method for wireless communication by a receiver (see Figs. 1 and 12, paragraph [0022], wireless, mobile wireless and wireline devices with transmitters supporting OFDM), comprising:
receiving, from a transmitter, an orthogonal frequency division multiplexed (OFDM) waveform generated with a machine learning (ML) based encoder that maps a set of tones to a first set of peak reduction tones (PRTs) on a first set of subcarriers with at least one of physical channels (see paragraphs [0003], [0024], [0045], and [0051], OFDM is a digital transmission technique where a given channel bandwidth is divided into subchannels and individual digital signaling tones are transmitted over each subchannel concurrently in time. The complex symbols are provided to IFFT 220 which maps the complex symbols to respective subcarriers before transforming the mapped subcarriers into a time domain signal x[n]. The OFDM symbol x[n] is received by weighted gradient-based adaptive peak cancellation system 230 that utilizes a weighted gradient-based convergence algorithm to shape and constrain peak reduction tones (PRTs) based at least in part on a clipping noise sample and power limitations to reduce the PAPR as well as to reduce induced error rates. The output of weighted gradient-based adaptive peak cancellation system 230 may attain a targeted PAPR and is sent to carrier modulator 240 for modulation. The modulated signal is sent to power amplifier 250 where it is amplified and coupled to antenna 260 for transmission to a receiver) or reference signals and a second set of PRTs on a second set of subcarriers without the physical channels or reference signals; and
Agon may not explicitly teach or disclose a machine learning (ML) based encoder and decoding the OFDM waveform using a ML based decoder.
However, O’Shea teaches or discloses the machine learning (ML) based encoder and decoding the OFDM waveform using a ML based decoder (see paragraphs [0110], and [0161], training the channel machine-learning network (also referred to as “channel network”), the encoder machine-learning network (also referred to as “encoder network”), and/or the decoder machine-learning network (also referred to as “decoder network”) may begin with any suitable set of initial conditions).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify system and method for peak-to-average power ration reduction of OFDM signal of Agon by including the machine learning (ML) based encoder and decoding the OFDM waveform using a ML based decoder suggested by O’Shea. This modification would provide to optimize the machine-learning networks read on paragraph [0005].

In regard claim 30, Agon may not explicitly teach or disclose the method of claim 28, wherein: the ML based encoder comprises an encoder neural network; and the ML based decoder comprises a decoder neural network.
However, O’Shea teaches or discloses the ML based encoder comprises an encoder neural network (see paragraphs [0017], [0037], and [0057], the decoder machine-learning network, or the channel machine-learning network of the approximated channel includes one of a dense neural network (DNN), a convolutional neural network (CNN), or a recurrent neural network (RNN) includes parametric multiplications, additions, and non-linearities); and the ML based decoder comprises a decoder neural network (see paragraphs [0017], [0037], [0057], [0096], [0107], and [0122]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify system and method for peak-to-average power ration reduction of OFDM signal of Agon by including the ML based encoder comprises an encoder neural network; and the ML based decoder comprises a decoder neural network suggested by O’Shea. This modification would provide to optimize the machine-learning networks read on paragraph [0005].


Claims 3, 4, 12, 13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Agon in view of O’Shea as applied to claims above, and further in view of US Pub. 2019/0044792 to Kwon et al. (hereinafter Kwon).

In regard claims 3, 12, and 21, Agon and O’Shea may not explicitly teach or disclose the apparatus of claim 1, wherein the physical channels comprise one or more uplink physical channels.
However, Kwon teaches or discloses wherein the physical channels comprise one or more uplink physical channels (see Figs. 1 and 2, paragraphs [0020], [0055], [0105], [0107], and [0108], in a bi-directional communications implementation, there is a downlink channel 220 and an uplink channel 230 between access node 205 and UE 210. Downlink channel 220 and uplink channel 230 may each include a plurality of unidirectional channels. Downlink channel 220 includes a physical downlink shared channel (PDSCH) 222 and a physical downlink control channel (PDCCH) 224 among others, while uplink channel 230 includes a physical uplink control channel (PUCCH) 232 and a physical random access channel (PRACH) 234 among others).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify system and method for peak-to-average power ratio reduction of OFDM signals via weighted gradient-base adaptive peak cancellation of Agon and learning communication systems of O’Shea by including wherein the physical channels comprise one or more uplink physical channels suggested by Kwon. This modification would provide to maximum UE transmit power level for subframe of a primary cell, PLc read on paragraph [0011].

In regard claims 4, 13, and 22, Agon and O’Shea may not explicitly teach or disclose the apparatus of claim 1, wherein the reference signals comprise one or more uplink reference signals.
However, Kwon teaches or discloses wherein the reference signals comprise one or more uplink reference signals (see paragraphs [0020], [0054], [0055], [0087], and [0090]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify system and method for peak-to-average power ratio reduction of OFDM signals via weighted gradient-base adaptive peak cancellation o Agon and learning communication systems of O’Shea by including wherein the reference signals comprise one or more uplink reference signals suggested by Kwon. This modification would provide to maximum UE transmit power level for subframe I of a primary cell, PLc read on paragraph [0011].

Allowable Subject Matter
Claims 5-7 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 11/11/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476